DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply to the February 3, 2021 office action, filed June 6, 2021 is acknowledged.
Any objection or rejection of record in the previous office action not addressed herein is withdrawn in light of Applicant’s arguments and/or amendments.

Claim Status
Applicant's amendment filed on June 3, 2021 has been entered.  Claims 3, 4, 6-8, 10, 11, 13-33, and 35-42 are cancelled.  Claims 1, 2, 5, 9, 12, 34, and 43-56 are pending.  Claims 1, 9, 12, 34, 43, and 47 are amended.  Claims 50-56 are new.  Claims 1, 2, 5, 9, 12, 34, and 43-56 are currently under examination.  

Election/Restrictions
Applicant’s election of Group I, claims 1, 2, 5, 9, 12, and 34, in the reply filed on October 6, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification – withdrawn
	Objection to the specification because it contained an embedded hyperlink on page 77 is withdrawn in view of Applicant’s amendment to remove the hyperlink.
	Objection to the specification noting the use of trade names has been withdrawn in view of Applicant’s amendment to capitalize terms throughout the disclosure.

Specification – new rejection necessitated by amendment
The disclosure is objected to because of the following informalities: the amendment to the specification on page 77 contains an extra space and dash between “escherichia” and “coli”.  It should read “escherichia-coli” for consistency.
Appropriate correction is required.

Claim Objections – withdrawn
	Objections to claims 9 and 47 for informalities are withdrawn in view of Applicant’s amendments to correct the informalities.

Claim Objections – maintained
	Claim 12 is objected to because of the following informalities: 
on p. 8, line 3 of claim 12 reciting the word “element" should read “elements"; and 
on p. 12, reciting “and optionally the substantially isolated or [[a]] the synthetic nucleic acid comprises enzyme coding sequences operably linked to a homologous or a heteroloqous transcriptional regulatory sequence”, the word “heteroloqous” should read “heterologous”.  
In the amended claims, Applicant only corrected the second recitation of “element”, but not the first.  These informalities were not addressed by the Applicant in response to the February 3, 2021 office action.  Therefore, the objection is maintained.
	Appropriate correction is required.

Claim Objections – new objections necessitated by Applicant’s amendment
	Claim 12 is objected to because of the following informalities: 
on p. 10, line 18 reciting “iron Fe, zinc Zn” should have parentheses around Fe and Zn to read “iron (Fe), zinc (Zn)”;
on p. 13, line 1 reciting the limitation "optionally the combination of promoters comprises", the word "the" should be underlined to reflect the addition of the word “the” in the amendment; and
on p. 13, line 2, reciting the limitation “a combination of E. coli” should read “an E. coli”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 – withdrawn
	Rejection of claims 9, 34, and 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments filed on June 3, 2021.  Applicant amended claim 9 to clarify that the invention should select from one in the list of four Actinomyces species.  Applicant amended claim 47 to clarify that the invention should select from one in the list of Streptomyces species, Amycolatopsis species, and Saccharopolyspora species.  Applicant amended claim 34 to remove trademark/trade names.

Claim Rejections - 35 USC § 112 – maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection is maintained but has been modified to address Applicant’s amendments to claim 12 to remove recitation of Table 1 and to recite "optionally the combination of promoters comprises an E. coli and a Streptomyces extract".
It is noted that Applicant amended claim 12 to remove Table 1 and added the limitations recited in the table from the specification into the claim.  Therefore, this issue is no longer part of the rejection.
Claim 12 contains the trademark/trade names ANTISMASH™, RBSDESIGNER™, WARP DRIVE BIO™, iSNAP™, ClustScan™, NP.searcher™, SBSPKS™, BAGEL3™,  
Claim 12, on the first line of page 13, recites the amended limitation "optionally the combination of promoters comprises an E. coli and a Streptomyces extract".  Promoters are nucleic acids.  Extracts comprise many components besides nucleic acids.  It is unclear how a nucleic acid can comprise cytoplasmic and/or nuclear extracts.
	
Claim Rejections - 35 USC § 112 – new rejection necessitated by amendment
Claims 1, 2, 5, 9, 12, 34, and 43-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by amendment to claim 9 removing the “optionally” and amending the claim to add “or”, claim 43 to recite “a different prokaryotic cell” and to amendments to claim 1 (from which claim 43 depends) and newly added claim 53.
Claim 1 recites the limitations “(b) at least two nuclear extracts, and wherein one of the at least two nuclear extracts comprises an extract from or comprises an extract derived from an E. coli; and one of the at least two nuclear extracts comprises an extract from or comprises an extract derived from an Actinomyces or a Streptomyces” and “(c) at least one cytoplasmic and one nuclear extract, from at least two different cells, and wherein the cytoplasmic extract comprises an extract from or comprises an extract derived from an E. coli, and the nuclear extract comprises an extract from or comprises an extract derived from an Actinomyces or a Streptomyces, or the nuclear extract comprises an extract from or comprises an extract derived from an E. coli, and the cytoplasmic extract comprises an extract from or comprises an extract derived from an Actinomyces or a Streptomyces”  E. coli, Actinomyces, and Streptomyces are prokaryotes.  Prokaryotes lack nuclei.  It is unclear how to obtain nuclear extracts from cells that lack nuclei.  Nor does the specification provide an alternate definition for nuclear extract that would not require nuclei.  Claims 2, 5, 9, 12, and 43-52 are included in this rejection because they require the limitations of claim 1, but do not overcome the rejection because they fail to clarify how to obtain nuclear extracts from prokaryotic cells.
Claim 9 recites and now requires the limitation “the Actinomyces is: an Amycolatopsis, Saccharopolyspora, a Streptomyces, or a Micromonospora”.  Claim 1 recites in line 7 that “one of the at least two cytoplasmic extracts comprises an extract from or comprises an extract derived from an Actinomyces or a Streptomyces”.  Claim 1 recites Actinomyces and Streptomyces as different genuses.  Actinomyces and Streptomyces are different genuses of Actinobacteria.  However, Claim 9, which depends from claim 1, recites Streptomyces as a type of Actinomyces, rather than a different genus.  Claim 47 is included in this rejection because it requires the limitations of claim 9, but does not overcome the rejection because it fails to clarify how Actinomyces and Streptomyces can both be different genuses and also have Streptomyces as a type of Actinomyces.
	Claim 34 recites the limitations “(ii) at least two nuclear extracts”, “wherein for (ii) one of the at least two nuclear extracts comprises an extract from or comprises an extract derived from an E. coli; and one of the at least two nuclear extracts comprises an extract from or comprises Actinomyces or a Streptomyces”, “(iii) at least one cytoplasmic and one nuclear extract”, and “wherein for (iii) the cytoplasmic extract comprises an extract from or comprises an extract derived from an E. coli, and the nuclear extract comprises an extract from or comprises an extract derived from an Actinomyces or a Streptomyces, or the nuclear extract comprises an extract from or comprises an extract derived from an E. coli, and the cytoplasmic extract comprises an extract from or comprises an extract derived from an Actinomyces or a Streptomyces”.  E. coli, Actinomyces, and Streptomyces are prokaryotes.  Prokaryotes lack nuclei.  It is unclear how to obtain nuclear extracts from cells that lack nuclei.  Nor does the specification provide an alternate definition for nuclear extract that would not require nuclei.  Claims 53-56 are included in this rejection because they require the limitations of claim 34, but do not overcome the rejection because they fail to clarify how to obtain nuclear extracts from prokaryotic cells.
Claims 44, 51, and 52 fail to include all the limitations of claim 1, from which they depend.  Claim 1 requires extracts from E. coli and Actinomyces or Streptomyces, which are all prokaryotes.  Claim 44, in parts (ii), (iv), (ix), and (xi), and claims 51 and 52 recite “nuclear extract” or “nuclear extracts”.  The nuclear extracts recited in claims 44, 51, and 52 require cells that are not those of claim 1.  It is unclear how nuclear extracts can be obtained from prokaryotic cells when prokaryotic cells lack nuclei.  
Claims 55 and 56 fail to include all the limitations of claim 34, from which they depend. Claim 34 requires extracts from E. coli and Actinomyces or Streptomyces, which are all prokaryotes.  Claim 55 and 56 recite “nuclear extract” or “nuclear extracts”, which cannot be obtained from prokaryotic cells.  The nuclear extracts recited in claims 55 and 56 require cells that are not those recited in claim 34.  It is unclear how nuclear extracts can be obtained from prokaryotic cells when prokaryotic cells lack nuclei.
Claim 53 contains the trademark/trade names ANTISMASH™, RBSDESIGNER™, WARP DRIVE BIO™, iSNAP™, ClustScan™, NP.searcher™, SBSPKS™, BAGEL3™,  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 44, 50-52, and 54-56 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 44 fails to include all the limitations of claim 1, from which it depends.  Claim 1 requires extracts from E. coli and Actinomyces or Streptomyces, which are all prokaryotes.  Claim 44, in parts (v)-(viii) and (xii), recite different eukaryotic cells.  The nuclear extracts recited 
Claim 50 fails to further limit the subject matter of claim 1, from which it depends because it does not further limit the subject matter to a product of manufacture comprising a mixture of at least two extracts, wherein the at least two extracts comprise only the limitations as set forth in part (a), but only restate the wherein clause of part (a).  As written, the claim includes all the limitations of claim 1 without further limiting the subject matter.
Claim 51 fails to further limit the subject matter of claim 1, from which it depends because it does not further limit the subject matter to a product of manufacture comprising a mixture of at least two extracts, wherein the at least two extracts comprise only the limitations as set forth in part (b), but only restate the wherein clause of part (b).  As written, the claim includes all the limitations of claim 1 without further limiting the subject matter. 
 Claims 52 fails to further limit the subject matter of claim 1, from which it depends because it does not further limit the subject matter to a product of manufacture comprising a mixture of at least two extracts, wherein the at least two extracts comprise only the limitations as set forth in part (c), but only restate the wherein clause of part (c).  As written, the claim includes all the limitations of claim 1 without further limiting the subject matter.  
Claim 54 fails to further limit the subject matter of claim 34, from which it depends because it does not further limit the subject matter to a product of manufacture comprising a mixture of at least two extracts, wherein the at least two extracts comprise only the limitations as set forth in part (a), but only restate the wherein clause of part (a).  As written, the claim includes all the limitations of claim 34 without further limiting the subject matter.
Claim 55 fails to further limit the subject matter of claim 34, from which it depends because it does not further limit the subject matter to a product of manufacture comprising a mixture of at least two extracts, wherein the at least two extracts comprise only the limitations as 
Claim 56 fails to further limit the subject matter of claim 34, from which it depends because it does not further limit the subject matter to a product of manufacture comprising a mixture of at least two extracts, wherein the at least two extracts comprise only the limitations as set forth in part (c), but only restate the wherein clause of part (c).  As written, the claim includes all the limitations of claim 34 without further limiting the subject matter.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 – withdrawn in view of Applicant’s amendment
	Rejection of claims 1, 2, 5, 12, 34, 43-46, 48 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collas et al. 2005 (US 2005/0014258 A1, published January 20, 2005); as cited in the Information Disclosure Statement filed on May 17, 2018) is withdrawn in view of Applicant’s amendment to claim 1 to recite limitations requiring extracts from E. coli and Actinomyces or Streptomyces.  

Claim Rejections - 35 USC § 102 – new rejections necessitated by Applicant’s amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 12, 34, 43, 44-46, 48-50, and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (E. Coupled transcription - translation in extracts of Streptomyces lividans. Mol Gen Genet 195, 39–43; 1984).  This rejection is a new rejection necessitated by Applicant’s amendment.
	Regarding claims 1, 2, 34, 50, and 54, Thompson et al. teach a coupled transcription-translation system using extracts of Streptomyces lividans and an extract (plasmid pBR 322) derived from Escherichia coli.  (See Summary, Materials and Methods – Plasmids, and Results and Discussion – para 1.)  Thompson et al. further teach the pBR 322 plasmid encoding the amp gene product β-lactamase. (See p. 41, col. 2, para 2.)
	Regarding claims 5, 45 and 46, Thompson et al. teach that the liquid volume of the two extracts from one of extracts is about 50-99.9% and at least about 50% (“Incubation was carried out at 30°C in 30 µl S30 buffer with the final concentration of MgCl2 adjusted to 12 mM. Each assay contained 2 A260 units of S30, 2 µg plasmid DNA (added last), 8 µl synthesis mix and 2 µl [35S]methionine.”).  (See p. 40, col. 1, para 3.)
	Regarding claim 12, Thompson et al. teach a coupled transcription-translation system, further comprising synthesis mix containing Hepes-KOH buffer, ammonium acetate, potassium acetate, dithiothreitol (DTT), ATP, CTP, UTP, GTP, phosphoenolpyruvate-Na3, 19 amino acids, polyethylene glycol 6000, folinic acid, and Ca++salt.  (See p. 40, col. 1, para 3.)  Thompson et al. further teach the pBR 322 plasmid in a circular and linearized plasmid. (See p. 42, col. 1, paras 1 and 3; and Figs. 3 and 4.)
Streptomyces plasmid pIJ 350, containing a fragment derived from a different prokaryotic cell, Streptomyces azureus. (See p. 42, col. 1, para 3.)
	Regarding claim 44, Thompson et al. teach an extract from or an extract derived from a prokaryote, a bacteria, an Escherichia coli, and a Streptomyces.  (Discussion – para 1.)  
	Regarding claim 48, Thompson et al. teach that the extracts are from a genetically altered cell and an engineered Strain TK 128. (See Materials and methods – Bacterial strains.)
	Regarding claim 49, Thompson et al. teach extracts of Streptomyces lividans and plasmid pBR 322 derived from E. coli cells, which are free of or substantially free of organelles or sub-cellular compartments.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636